DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
                               Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered. 
                                            Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1; 4-6 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "wherein the user command is responsive to an input by the content viewer " in lines 11 and 12. There is insufficient antecedent basis for this limitation in the claim for “the user command.  Dependent claims 4-6 are also rejected due to their dependency on claim 1.

Response to arguments
 Applicant’s arguments with respect to all pending claims have been fully considered, but they are not persuasive. Applicant argues that cited references failed to disclose wherein the first encrypted stream comprises a media stream in a first format, and wherein the processor is further configured to decrypt the first encrypted stream, to transcode the media stream to convert the decrypted first media stream from the first format to a second format different from the first format, wherein the second format is routable on the communications network; to thereby allow the host device to securely forward the second encrypted stream over the communication network to the remote device via a communication network without the host device decrypting the second encrypted stream. The applicant filed a terminal disclaimer to overcome the double patenting rejection.

However, Kreiner et al disclose a system that has a codec device that is capable of decoding and decrypting the received media stream using specific decryption algorithms and the codec device is able to re-encode and encrypt the media stream in order to make the system safer against unauthorized users.

 And the system discloses the host device 104 is connected to media codec device that is responsible for receiving request from other display devices connected to the network. Upon receiving a request for content, the media codec device retrieves encrypted and encoded content from the remote media sources via the host device and 

And the system further discloses media transfer unit 114, as well as other media transfer units discussed herein, may re-encode the data of the media signal from the media codec device 102 where the transfer process of the media signal to the playback devices 124, 128 relies on encoded data. The encoding may be entirely different than the encoding of the media signal being received by the media codec device 102. In this case, the downstream devices, such as playback devices 124, 128, and/or a media display unit 126 which is discussed in further detail below have the capability to decode that encoding format used by the media transfer unit 114,0063.

And for protected media signals, such as those from service providers that provide media content on a subscription or a pay per view basis, the media codec device 102 may decrypt the protected media signal as part of the decoding process. In most instances, the encoded media signal is encrypted such that the media codec device 102 decrypts the media signal prior to employing the proper codec. However, in some instances, the encoded media signal may not be decrypted but the decoded media signal may be encrypted. In that case, the media codec device 102 may apply the codec first and then decrypt the decoded information to complete the decoding process. The media codec device 102 may determine whether to decrypt before or after the application of the codec, either by negotiation, mapping in memory, or by information carried by the media signal itself, 0057-0058.

And the remote media sources 106 may be cable, satellite, or other providers using other wide area distribution techniques. For instance, the host 104 may interface to the upstream cable network, to a satellite dish, or to other proprietary mediums to obtain carrier signals, extract the encoded media signals 138 from the carrier signals, and pass the encoded media signals 138 through to the media codec device 102, 0047; 0131.

And the requested media signals that have been obtained by the media codec device 102 are decoded prior to distribution. The decoding process involves applying a proper codec to the encoded media signal to achieve the data of the original media signal prior to encoding. The negotiation between the media codec device 102 and the source 106, 110 may inform the media codec device 102 of the proper codec to employ or to the extent the given source 106, 110 employs the same encoding for all media signals, then the proper codec may be mapped in memory of the media codec device 102 for that source. Furthermore, the media signal itself may identify the proper codec such as by using un-encoded headers that contain such information,0056.

And Candelore et al disclose a system being able to re-encrypt the received video in order to transmit the video in different encrypted format to a remote device via a network as disclosed in para. 0078; 0081.


                                        Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
     (a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

  Claims 1; 4-5; 7-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kreiner (US.Pub.No.20100104002) and Austerlitz (20080263621) et al in view of Candelore et al, (US. Pub. No. 20050063541) and lwamura (Us.Pub.20030059047).

   Regarding claim 1, Kreiner et al disclose a transcoding device configured to be coupled to a host device that communicates with a remote device operated by a content viewer via a communications network, the transcoding device comprising: a host interface configured to be directly coupled to the host device to thereby physically and electrically couple the  transcoding device to the host device and to facilitate electronic communication between the transcoding device and the host device(see fig.1,  the media codec device 102 may be connected to a host device 104. The host device 104 may be of various forms such as a personal computer, a server computer, a network gateway, and the like. The host device 104 may provide data connectivity and/or power to the media codec device 102, 0045);

wherein the host interface facilitates removable physical and electrical coupling between the transcoding device and the host device(the media codec device 102 may utilize a standardized connection such as a universal serial bus (USB) connection to the host 104 where the USB connection provides operating power from the host 104 to the media codec device 102,0045; the media codec device 302 uses wiring, such as dongles in their general sense, to connect individual ports of the media codec device 302 to various peripheral devices. The media codec device 302 may have a designated port 304 for data and power connectivity to receive power/data 306 from the host, 0078);

a processor disposed within the transcoding device, wherein the processor is configured to receive a first encrypted stream from the host device that is physically coupled to the transcoding device via the host interface (see fig.1, element 118; 0053; Such sources 106 of media may provide encoded media signals 138 either as a free service or under a subscription where the encoded media may use encryption protection, 0047; 0060);



 wherein the first encrypted stream comprises a media stream in a first format, and wherein the processor is further configured to decrypt the first encrypted stream, to transcode the media stream to convert the decrypted first media stream from the first format to a second format different from the first format, wherein the second format is routable on the communications network (the encoded media signal is encrypted such that the media codec device 102 decrypts the media signal prior to employing the proper codec, 0057-0059; may re-encode the data of the media signal from the media codec device 102 where the transfer process of the media signal to the playback devices 124, 128 relies on encoded data. The encoding may be entirely different than the encoding of the media signal being received by the media codec device 102,0063; the media codec device 102 then decodes the media signal at a decode operation 1206. This may involve decryption of protected signals in addition to the decoding itself, 0131).

 wherein the processor is further configured to respond to the user command by issuing control instructions to the host device instructing to the host device to change the media stream in the first format; wherein the processor establishes a first secure session with the host device using a first cryptographic key and a second secure session with the remote device using a second cryptographic key that is different from the first cryptographic key, and wherein the first secure session transports the first encrypted media stream from the host device to the removable transcoding device and control instructions from the removable transcoding device to the host device via the host interface, and wherein the second secure session transports the user command from the remote device to the removable transcoding device and the second encrypted stream from the removable transcoding device to the remote device.

However, Austerlitz et al disclose to encrypt the transcoded media stream in the second format to generate a second encrypted stream, and to provide the second encrypted stream to the host device via the host interface(preferably after re-encrypting,0101; the content can be stored in the HDD 134 (FIG. 1B), preferably after the content was 

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teaching of Austerlitz to modify Kreiner by using re-encryption technique for the purpose of making the system safer against unauthorized users.

And Candelore et al disclose to thereby allow the host device to securely forward the second encrypted stream over the communication network to the remote device via a communication network without the host device decrypting the second encrypted stream(see fig.5a and fig.5b; the re-encrypted content is provided to another component of the content delivery system, such as the secondary subscriber terminal device for example,0075; the re-encrypted content is provided to a secondary subscriber terminal device or another component of the content delivery system,0078;0081); 

wherein the processor is further configured to respond to the user command by issuing control instructions to the host device instructing to the host device to change the media stream in the first format(movies may be requested by subscriber terminal device 110 and delivered ahead of time, 0053-0054; 0066; 0028-0029; 0075; 0078; 0056-0058).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teaching of Candelore to modify Kreiner and 

And Iwamura et al disclose wherein the processor establishes a first secure session with the host device using a first cryptographic key and a second secure session with the remote device using a second cryptographic key that is different from the first cryptographic key, and wherein the first secure session transports the first encrypted media stream from the host device to the removable transcoding device and control instructions from the removable transcoding device to the host device via the host interface, and wherein the second secure session transports the user command from the remote device to the removable transcoding device and the second encrypted stream from the removable transcoding device to the remote device (see fig.1 with removable transcoding device 160 for providing a first encryption key and second encryption key; a first encrypter receives data stored in the memory according to a packet identifier associated with the stored data from the memory interface, encrypts the data and sends the data to the connector, under control of the processor,0011; first decrypter receives encrypted video data through the connector and decrypts the video data into a video data stream. A memory and processor and a second encrypter are provided, 0017-0019; 0062-0063; the STB 530 can be provided with a second decrypter such as 224 and TP/demultiplexer such as 230, 0068).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teaching of Iwamura to modify the combination of 

Regarding claim 4, Kreiner et al disclose further comprising a power management module configured to receive electrical power from the host interface and to provide at least a portion of the electrical power to the processor (see fig.1 with 1012 and 104 are coupled together; the host device 104 may provide data connectivity and/or power to the media codec device 102, 0045; 0073).

Regarding claim 5, Kreiner et al disclose wherein transcoding device is an external device, and wherein the host interface is a universal serial bus (USB) interface(see fig.1 where the media codec device is external; the media codec device 102 may utilize a standardized connection such as a universal serial bus (USB) connection to the host 104 where the USB connection provides operating power from the host 104 to the media codec device 102 and also provides high-speed data connectivity for obtaining multiple encoded media signals from one or more sources,0045;0085).

Regarding claim 7, it is rejected using the same ground of rejection for claim 1.

Regarding claim 8, Kreiner and Austerlitz and Iwamura et al did not explicitly disclose further comprising: the transcode device receiving an instruction from the remotely-located consumer-operated remote device via the host interface, wherein the instruction 

However, Candelore et al disclose further comprising: the transcode device receiving an instruction from the remotely-located consumer-operated remote device via the host interface, wherein the instruction instructs the transcode device to adapt the first encrypted media stream; and controlling the consumer-operated host device to thereby adapt the first encrypted media stream provided to the transcode device in response to the instruction(movies may be requested by subscriber terminal device 110 and delivered ahead of time, 0053-0054; 0066; 0028-0029; 0075; 0078; 0056-0058).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teaching of Candelore to modify Austerlitz and Kreiner and Iwamura by transmitting the content in encrypted format to a remote device for the purpose of protecting the contents over the network accordingly.

Regarding claim 9, the combination of Kreiner and Candelore and Iwamura et al did not explicitly disclose further comprising establishing a placeshifting session with the remote device from the removable transcode device.



It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teaching of Austerlitz to modify Kreiner and Candelore and Iwamura by providing place shifting for the purpose of improving viewing experience.

Regarding claim 10, it is rejected using the same ground of rejection for claim 1.
Regarding claim 11, it is rejected using the same ground of rejection for claim 1.

Claims 13; 15-16; 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kreiner (US.Pub.No.20100104002) and Austerlitz (20080263621) et al in view of Candelore et al, (US. Pub. No. 20050063541).

Regarding claim 13, Kreiner et al disclose a host device configured to be located at a viewer’s premises for operation by the viewer to receive a media programming for presentation to the viewer via a display (see fig.1 with host device for providing contents to multiple display devices);

the host device comprising: a display interface configured to provide media programming signals to the display for presentation to the viewer (media codec device  codec device 302 may also utilize ports 324 that directly connect to a playback device 326 in connectable range. Such ports 324 may be unidirectional where only media signals are being transferred, such as for S/PDIF signals, 0082);

a network interface configured to be coupled to a digital communications network (see fig.1 how elements 106 and 104 are connected; the host 104 may interface to the upstream cable network, to a satellite dish, or to other proprietary mediums to obtain carrier signals, 0046-0047);

a universal serial bus(USB) interface configured to couple with a removable transcode device, wherein the transcode device is an external device that is separate from the set top box but that directly physically and electrically connects to the set top box via the bus interface; and, to receive a transcoded media stream from the transcode device via the bus interface that is encrypted(see fig.1 where elements 102 and 104 are connected via a USB port; the media codec device 102 may utilize a standardized connection such as a universal serial bus (USB) connection to the host 104 where the USB connection provides operating power from the host 104 to the media codec device 102 and also provides high-speed data connectivity for obtaining multiple encoded media signals from one or more sources,0045; such sources 106 of media may provide encoded media signals 138 either as a free service or under a subscription where the encoded media may use encryption protection. Data network delivery of the encoded media 

a controller configured to direct the presentation of media programming; wherein the controller is configured to establish an encryption key with the transcode device, to encrypt the media programming using the encryption key, to provide the encrypted media programming from the set top box to the transcode device that is directly physically coupled to the host device(see fig.1, element 118; Such sources 106 of media may provide encoded media signals 138 either as a free service or under a subscription where the encoded media may use encryption protection,0047; 0060; algorithm needed to decrypt the encoded signal during the decoding process,0135;0147);

wherein the encrypted media programming is provided from the host device to the transcode device in a first format (may re-encode the data of the media signal from the media codec device 102 where the transfer process of the media signal to the playback devices 124, 128 relies on encoded data. The encoding may be entirely different than the encoding of the media signal being received by the media codec device 102,0063; the media codec device 102 then decodes the media signal at a decode operation 1206. This may involve decryption of protected signals in addition to the decoding itself, 0131).

 and wherein the transcoded media stream is received by the host device from the transcode device in a transcoded format that is different from the first format and that is routable on the digital communications network without decrypting the transcoded media stream by the host device; wherein the processor is further configured to receive a command signal from the transcode
device that is sent in response to an instruction received from the remote device by the transcode device, and to adapt the media stream provided to the removable transcode device in response to the command signal.

However,  Austerlitz et al disclose to receive a request for a placeshifting session from a remote player operated by the same viewer that operates the host device, wherein the request is received via the network interface(The transmission to a remote location is termed "place shifting",0036; The resulting media streams can be played back in time-shifting mode, can be stored to the hard disk 134 for personal video recording, and can be transmitted to the PMP 400 and client STB and TV set 300, where trick play support is typically a mandatory requirement,0129;0172).



And Candelore et al disclose to transmit the transcoded media stream to the remote player via the network interface without decrypting the transcoded media stream; wherein the transcoded media stream is received by the host device from the transcode device in a transcoded format that is different from the first format and that is routable on the digital communications network without decrypting the transcoded media stream by the host device (see fig.5a and fig.5b; the re-encrypted content is provided to another component of the content delivery system, such as the secondary subscriber terminal device for example, 0075; the re-encrypted content is provided to a secondary subscriber terminal device or another component of the content delivery system, 0078; 0081);

wherein the processor is further configured to receive a command signal from the transcode device that is sent in response to an instruction received from the remote device by the transcode device, and to adapt the media stream provided to the removable transcode device in response to the command signal (movies may be requested by subscriber terminal device 110 and delivered ahead of time, 0053-0054; 0066; 0028-0029; 0075; 0078; 0056-0058).



Regarding claim 15, it is rejected using the same ground of rejection for claim 13.

Regarding claim 16, Kreiner et al disclose wherein the transcode device is a USB-compatible device that is physically connected to the set top box using the USB interface(see fig.1 where the media codec device is external; the media codec device 102 may utilize a standardized connection such as a universal serial bus (USB) connection to the host 104 where the USB connection provides operating power from the host 104 to the media codec device 102 and also provides high-speed data connectivity for obtaining multiple encoded media signals from one or more sources,0045;0085).

Regarding claim 18, Kreiner et al disclose wherein the bus interface provides all of the electrical power used by the transcode device(see fig.1 with 1012 and 104 are coupled together; the host device 104 may provide data connectivity and/or power to the media codec device 102,0045;0073).

Claims 6, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kreiner (US.Pub.No.20100104002) and Austerlitz (US.Pub.No.20080263621) et al in view of .

Regarding claim 6, the combination of Kreiner and Austerlitz and Candelore and lwamura et al did not explicitly disclose wherein the transcoding device is implemented entirely on a USB stick that is insertable into a USB port of the host device.

However, Bleahen et al disclose wherein the transcoding device is implemented entirely on a USB stick that is insertable into a USB port of the host device (see fig.7, a USB stick smart card; You're instructed to connect your USB Memory Stick and the 'encrypted certificate' is written. [0091] 6. At home use your USB Smart Card to authenticate to your home PC).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teaching of Bleahen to modify the combination of Kreiner and Austerlitz and Candelore and lwamura by using USB stick for the purpose of inserting or adding devices to the network accordingly.

Regarding claim 12, Kreiner et al disclose wherein the transcode device is an external device, and wherein the host interface is a USB interface (see fig.1 where the media codec device is external; the media codec device 102 may utilize a standardized connection such as a universal serial bus (USB) connection to the host 104 where the USB connection provides operating power from the host 104 to the media codec device .

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kreiner (US.Pub.No.20100104002) and Austerlitz (US.Pub.No.20080263621) et al in view of Candelore et al, (US. Pub. No. 20050063541) and Bleahen et al, (US. Pub. No. 20090235083).

Regarding claim 17, the combination of Kreiner and Austerlitz and Candelore et al did not explicitly disclose  wherein the transcode device is entirely implemented as a USB stick.

However, Bleahen et al disclose wherein the transcode device is entirely implemented as a USB stick (see fig.7, a USB stick smart card; you’re instructed to connect your USB Memory Stick and the 'encrypted certificate' is written. [0091] 6. At home use your USB Smart Card to authenticate to your home PC).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teaching of Bleahen to modify the combination of Kreiner and Austerlitz and Candelore by using USB stick for the purpose of accessing data from external device.
                                                Conclusion


  /JEAN D SAINT CYR/
Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425